Citation Nr: 1505344	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-10 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1964, and from December 1964 to August 1985. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013 the Board remanded this matter and other issues on appeal to the RO in order to schedule a hearing before a VLJ.  Thereafter the Veteran submitted a written statement withdrawing his request for a hearing as well as withdrawing the other issues from appellate status.  The Board in a May 2014 decision dismissed the withdrawn issues and remanded the remaining issue on appeal, entitlement to TDIU, for further development.  The matter is now returned to the Board for additional consideration.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran who has a current combined service connected rating of 90 percent disabling alleges entitlement to TDIU.  Unfortunately this issue has continued to not have been properly developed despite a prior remand attempting to do so.  Here, the most recent VA examinations of October 2014 failed to take into consideration all of the Veteran's service connected disabilities despite being so instructed by the Board's remand of May 2014.  This examination only provided an opinion stating that the service connected hypertension with renal insufficiency (rated 60 percent disabling), coronary artery disease (rated 60 percent disabling) and diabetes (rated 20 percent disabling) did not render the Veteran unemployable.  No mention was made in the October 2014 VA examination of the other service connected disability, that of bilateral hearing loss, (rated 40 percent disabling), despite both medical and lay evidence showing that this hearing loss has affected his ability to work.  Of note the most recent VA audiological examination of January 2012 noted the Veteran to have difficulty understanding speech and talking on the telephone.

Thus it is necessary to obtain an additional examination that includes consideration of the impact of the hearing loss disability in concert with the other service connected disabilities on his ability to obtain and maintain employment.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any recent private or VA treatment he may have received pertaining to his claim for TDIU.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received.  The most recent VA records, associated with the Veteran's treatment through the Florida VA Healthcare System, are dated no later than September 2012.  Records since this time should be sought.  If any other records identified by the Veteran are not available, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  All indicated tests and studies should be conducted, to include audiological testing when evaluating the hearing loss disability for TDIU purposes.  The claims folder, including this remand, must be sent to the examiner(s) for review; consideration of such should be reflected in the completed examination report or in an addendum.   The examiner(s) should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (hypertension with renal insufficiency, coronary artery disease, diabetes and bilateral hearing loss) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.  

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




